Citation Nr: 1440065	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

This case was initially before the Board in January 2014, when it was remanded for further development.  This appeal has since been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the January 2014 remand, the Board requested that new VA examinations of the Veteran's service-connected disabilities be obtained; such was accomplished in April 2014.  However, in an August 2014 informal hearing presentation, the Veteran's representative indicated that an addendum opinion has been obtained from the examiner, which has not been made a part of the claims file.  It was noted that the April 2014 examiner had mentioned that the Veteran was working as an auto body center manager, but that such information was erroneous.  Because of the error, the representative asserts, the addendum opinion was obtained.

A remand is necessary in order to obtain any addendum to the April 2014 opinion and associate it with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board has reviewed the VA examination reports and the opinions of record, and while it has obviously not reviewed the putative addendum opinion, the Board finds that obtaining a general medical examination and opinion with an industrial/occupational specialist regarding employability would be helpful in adjudicating this case.  On remand, such an examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and examination records, and any addendum opinion prepared by the April 2014 VA examiner, and associate those documents with the claims file.

2.  Thereafter, schedule the Veteran for a VA general medical examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities combine to preclude substantially gainful employment.  

The examiner should specifically discuss the April 2014 VA examination findings, as well as any other pertinent evidence in the claims file regarding employability, to include any previous VA examinations, and any addendum from the April 2014 examiner.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

